333 F.2d 1012
UNITED STATES of America, Appellee,v.Marvin Johnny PERRY, Appellant.
No. 9411.
United States Court of AppealsFourth Circuit.
Argued June 12, 1964.Decided June 16, 1964.Certiorari Denied Oct. 12, 1964.See 85 S.Ct. 73.

Irvin B. Tucker, Jr., Raleigh, N. C.  (Hill Yarborough, Louisburg, N. C., on brief), for appellee.
John R. Hooten, Asst. U. S. Atty.  (Robert H. Cowen, U. S. Atty., on brief), for appellee.
Before SOBELOFF, Chief Judge, HAYNSWORTH, Circuit Judge, and HEMPHILL, District Judge.
PER CURIAM:


1
Upon analysis and review of the record of the trial court, and carefully weighing arguments of counsel upon call of the case in this court, the opinion of the court is that no errors substantially affecting or prejudicing appellant's rights were committed in the trial.


2
Affirmed.